Breese, J. We are satisfied the Circuit Court decided correctly on both the points made by the appellant. There is no provision in the statute authorizing a writ of certiorari to bring up the proceedings from a justice of the peace, which allows affidavits to be read in support of, or agaffist the petition for such purpose. That must stand on its own merits, and be tested by itself, without extraneous support. This petition does not conform to the statute. It does not show proper diligence. It should state clearly, what the plaintiff in the action said, to induce him to understand the suit was dismissed, or that no further proceedings were to be had in the case. It was in the power of the petitioner to inspec; the justice’s docket, and see what order, if any, had been entered. He shows no reason why that was not done, and is therefore chargeable with negligence, the law requiring, in such cases, at least ordinary diligence. The judgment is affirmed. Judgment affirmed.